Exhibit 99.7 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350,AS ADOPTED PURSUANT TOSECTION-OXLEY ACT OF2002 In connection with the Annual Report on Form 40-F of Novadaq Technologies Inc. (the “Company”) for the fiscal year ended December 31, 2016, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Rick Mangat, President and Chief Executive Officer of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002,that to the best of my knowledge: 1. The Report fully complies with the requirements of Section13(a) or15(d) of the Securities Exchange Act of 1934;and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of theCompany. Date: March 22, 2017 /s/ Rick Mangat Rick Mangat President and Chief Executive Officer
